internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-148247-01 date date re legend decedent spouse company date date date date date private letter rulings new trusts testamentary trusts will dear sir this is in response to your letter dated date and subsequent correspondence in which you requested rulings regarding the tax consequences of proposed modifications in the method of removing and replacing the trustees of testamentary and new trusts under sec_2601 sec_2041 and sec_2514 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date under the terms of decedent's will nine testamentary trusts were created for the benefit of decedent's two daughters and seven granddaughters article ix of decedent’s will appointed three individual trustees for these testamentary trusts article xii of decedent’s will deals with the selection and removal of trustees decedent’s will provides that the testamentary_trust created for each of decedent's daughters will continue for the life of each daughter and upon a daughter's death the trust corpus is to be distributed equally to the remaining testamentary trusts and or to the beneficiaries of any testamentary_trust that has terminated each of the seven testamentary trusts created for decedent’s granddaughters will continue for the life of each granddaughter upon a granddaughter's death if a granddaughter is survived by descendants under age the trust property is to be held in further trust and distributed to the granddaughter's descendants free of trust upon turning age if a granddaughter dies without issue then the trust is to be divided and distributed in the same manner as the two testamentary trusts for decedent's daughters under the terms of decedent’s will the trustees are to pay or apply for the benefit of each testamentary trust’s beneficiary so much of the net_income deemed adequate to maintain and support such beneficiary in the standard of living to which such beneficiary is accustomed further where the beneficiary is a minor or a student the trustees shall provide for his or her education as well as maintenance and support the trustees are not authorized to distribute the testamentary trusts’ principal after decedent’s death spouse and decedent’s estate formed company each of the nine testamentary trusts held shares of company stock among other assets prior to date on date the beneficiaries of the testamentary trusts obtained a court order that allowed for the formation of nine new trusts new trusts to hold the stock in company that was held in the nine testamentary trusts the stock in company was transferred to the new trusts and the shareholders of company elected to treat company as a subchapter_s_corporation under sec_1361 the new trusts have since elected to be treated as qualified subchapter_s trusts under sec_1361 the current shareholders of company are daughters granddaughters and the new trusts the court order directing the formation of the new trusts provides that the trustees of the new trusts are the same as the trustees of the testamentary trusts and that the procedures for appointing successor trustees for the new trusts are the same as the procedures for appointing successor trustees for the testamentary trusts the court order further provides that the terms of the new trusts are identical to the terms of the testamentary trusts except to the extent necessary to allow the new trusts to be eligible holders of subchapter_s_corporation stock the court order also provides that all of the net_income of a new trust must be distributed to the lifetime beneficiary of that trust at least annually and the trustees are required to invade principal to the extent that the net_income is inadequate to pay the federal and state income taxes payable by the beneficiary as a result of the inclusion in the beneficiary’s gross_income of income attributable to subchapter_s_corporation stock held in the new trust it has been represented that principal has never been invaded to satisfy a beneficiary’s tax obligation on date spouse and new trusts executed a shareholders’ agreement the terms of the shareholders’ agreement provide for the annual distribution of cash dividends in an amount not less than the product of i the highest marginal tax_rate applicable to individual taxpayers under the code and ii the net_income of company for the preceding fiscal_year it has been represented that the shareholders’ agreement has never been modified the shareholders’ agreement contains provisions requiring successive holders of company stock to be subject_to its provisions on date one of decedent’s granddaughters died without issue pursuant to the terms of decedent’s will and the court order the deceased granddaughter’s new trust and testamentary_trust terminated and the assets were added in equal shares to the eight remaining new trusts and the eight remaining testamentary trusts on date the testamentary trusts’ beneficiaries obtained an order clarifying and interpreting the testamentary trusts’ terms the judicial construction was limited to clarifying the issue of excess annual income and modifications related to the administration of the testamentary trusts the service issued private letter rulings to the testamentary trusts ruling in part that the court construction and modifications did not affect the grandfathered status of the testamentary trusts on date the beneficiaries of the testamentary and new trusts filed a petition seeking to modify the terms of the court order establishing the new trusts and restate article xii of decedent’s will dealing with the selection and removal of trustees the modifications set forth in the petition generally provide in pertinent part as follows instead of three trustees acting for all of the testamentary and new trusts each daughter and granddaughter would be required to select one corporate trustee to act as trustee of her testamentary and new trust in addition each daughter and granddaughter would also have the option to select no more than one individual to act as a trustee for her testamentary and new trust during daughters’ lifetimes the corporate trustee and individual trustee if any of their testamentary and new trusts are required to be the same and the daughters are required to act together to remove these trustees and appoint successor trustees a granddaughter however can act independently in appointing and removing a corporate trustee and an individual trustee if desired to act as trustee or trustees for her testamentary and new trust in addition in the event a granddaughter dies leaving descendants under age the granddaughter may designate an individual or individuals to occupy the position of trust appointor who would have the authority to appoint and remove the corporate trustee and the individual trustee if any for any trust established for these descendants daughters granddaughters and trust appointors are not permitted to select a descendant of decedent or a spouse or former spouse of any descendant of decedent to act as trustee for any trust it has been represented that there have been no additions actual or constructive to the testamentary and the new trusts after date the following rulings have been requested the proposed modifications will not cause any of the testamentary or new trusts or distributions from the testamentary or new trusts to be subject_to the generation-skipping_transfer gst tax the proposed modifications of the testamentary and new trusts will not cause any beneficiary of any of the testamentary or new trusts to be treated as having a general_power_of_appointment with respect to the testamentary and new trusts within the meaning of sec_2041 and sec_2514 ruling - law and analysis sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_termination a taxable_distribution and a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax provisions of chapter will not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 describes constructive additions to trusts in certain situations involving powers of appointment and relief from liability sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in the present case the testamentary and new trusts were created and became irrevocable prior to date and you have represented that no additions actual or constructive have been made to the testamentary and new trusts after that date accordingly the testamentary and new trusts are exempt from the gst tax under sec_26_2601-1 based upon the information submitted and the representations made the proposed modifications are administrative in nature and do not shift a beneficial_interest in any testamentary or new trust to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification further the modifications will not extend the time for vesting of any beneficial_interest in the testamentary or new trusts beyond the period provided for prior to the modifications accordingly based upon the information submitted and representations made we conclude that the proposed modifications to the testamentary and new trusts will not constitute an addition to the testamentary or new trusts or otherwise subject those trusts or distributions from those trusts to the gst tax further the proposed modifications will not cause the testamentary or the new trusts to lose their gst tax exempt status ruling law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive a general_power_of_appointment is defined in sec_2041 as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent relating to the health education support or maintenance of the decedent shall not be considered a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_20_2041-1 provides in part that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors sec_20_2041-1 provides that a power to consume invade appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holders duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them as used in this subparagraph the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holders support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2514 provides for a similar definition of a general_power_of_appointment for gift_tax purposes and sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power with respect to the testamentary trusts the proposed modifications to article xii of decedent’s will will not cause the testamentary trusts’ beneficiaries to have a general_power_of_appointment over the testamentary trusts because the trustees’ power to distribute net_income from each testamentary_trust to a beneficiary is limited by an ascertainable_standard pursuant to sec_20_2041-1 and sec_25_2514-1 in addition the trustees of the testamentary trusts do not have the power to distribute principal to the testamentary trusts’ beneficiaries accordingly the proposed modifications will not cause the testamentary trusts’ beneficiaries to have a general_power_of_appointment over the testamentary trusts within the meaning of sec_2041 and sec_2514 in the present case the trustees of the new trusts are required to distribute all of the net_income of each new trust at least annually to the trust’s beneficiary in addition they are required to invade principal to the extent that the net_income of the new trust is inadequate to pay the federal and state income taxes payable by the beneficiary as a result of the inclusion in the beneficiary’s gross_income of income attributable to any subchapter_s_corporation stock held in the new trust company’s shareholders’ agreement however was executed on the same day that the new trusts were created and generally provides for annual distributions of cash dividends sufficient to cover the beneficiary’s tax_liability attributable to the income of company in this case the trustees of the new trusts have no discretion over the payment of income further company’s shareholders’ agreement provides for distributions sufficient to cover a shareholder’s tax_liability attributable to their share of company’s income distribution provision and you have represented that the principal of the new trusts has never been invaded to satisfy a beneficiary’s tax obligation accordingly the new trust provision requiring the invasion of principal to pay a beneficiary’s taxes attributable to subchapter_s_corporation stock in a year the new trust’s income is insufficient to satisfy the beneficiary’s tax obligation is ineffective and superfluous provided the distribution provision in company’s shareholders’ agreement remains in effect accordingly provided that the distribution provision in company’s shareholders’ agreement remains in effect and is not modified the proposed modifications will not cause the beneficiaries of the new trusts to have a general_power_of_appointment over their new trust within the meaning of sec_2041 and sec_2514 this ruling is expressly limited to the new trusts during the period company stock is the only s_corporation stock held in each new trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes cc
